--------------------------------------------------------------------------------


[logo.jpg]
ViewSonic Corporation
381 Brea Canyon Road, Walnut, California 91789, U.S.A.






May 31, 2007


Theodore R. Sanders




Dear Theodore,


I am pleased to present this offer of employment to join ViewSonic Corporation
as Chief Financial Officer, reporting directly to James Chu, Chairman and Chief
Executive Officer at our Walnut headquarters location. Included in this offer of
employment are the following:



 
·
You will receive a base compensation of $12,307.70 paid bi-weekly, ($320,000.00
annualized) less payroll deductions and all required withholdings.




 
·
You will be eligible to earn incentive compensation with a target of 60% of your
base salary based on the Compensation Committee’s assessment of how fully you
have achieved corporate and individual goals under the Company’s 2007 Management
Incentive Plan (MIP). This target will be pro-rated by your amount of time as a
regular employee in your first fiscal year of participation in the MIP. The
purpose of the MIP is to motivate and reward high performance. Full details of
the plan will be provided under separate cover. If earned, any incentive
compensation will be paid on a semi-annual basis, provided you remain employed
when the payments are made. This MIP may change from time to time at the
discretion of the Compensation Committee.

 

 
·
Based upon the successful completion of one year’s service and provided that you
remain employed through two semi-annual MIP payout dates, if the base and
incentive compensation earned by you for the first twelve months of your
employment is less than $400,000, the Company shall pay you the difference.




 
·
The Company will provide you with a sign-on bonus of $35,000.00. However, you
hereby agree to repay this sign-on bonus in its entirety should you voluntarily
terminate your employment prior to the completion of 12 months of continuous
employment with the Company.




 
·
Subject to approval by the Compensation Committee of the Company’s Board of
Directors and pursuant to the Company’s 2004 Equity Incentive Plan (the ‘Plan’),
the Company shall grant you an option to purchase 3,000,000 shares of the
Company’s common stock at the fair market value as determined by the
Compensation Committee as of the date of grant (the “Option”). The grant shall
vest 1/4th on the first anniversary of the grant and thereafter 1/48th shall
vest monthly for the next three years (four years total). The Option will be
subject to the terms and conditions of the Plan and your grant agreement.

 
Page 1 of 4

--------------------------------------------------------------------------------




 
·
Annual Executive Physical Program: You will be eligible to participate in this
company paid annual physical wellness program. You will be able to select one of
six providers of your choice. More details will be provided by Human Resources
upon your first day of employment.




 
·
You will receive a $1,000.00 per month car allowance.




 
·
In the event that your employment with the Company should be involuntary
terminated for any reason other than gross misconduct, you will receive a
severance equivalent to six months of your base salary then in effect; if the
foregoing involuntary termination should occur within the first year of
employment, all options that would have vested on the first anniversary of the
option grant, shall be deemed to have vested as of the involuntary termination
date.



Notwithstanding any inconsistent provision of this letter agreement, to the
extent the Company determines in good faith that (a) one or more of the payments
or benefits received or to be received by you pursuant to this letter in
connection with your termination of employment would constitute deferred
compensation subject to the rules of Section 409A of the Internal Revenue Code
(the “Code”), as amended, and (b) that you are a “specified employee” under
Section 409A, then only to the extent required to avoid your incurrence of any
additional tax or interest under Section 409A of the Code, such payment or
benefit will be delayed until the date which is six (6) months after your
“separation from service” within the meaning of Section 409A. The Company and
you agree to negotiate in good faith to reform any provisions of this letter to
maintain to the maximum extent practicable the original intent of the applicable
provisions without violating the provisions of Section 409A of the Code, if the
Company deems such reformation necessary or advisable pursuant to guidance under
Section 409A to avoid the incurrence of any such interest and penalties. Such
reformation shall not result in a reduction of the aggregate amount of payments
or benefits set forth herein.


You will be eligible for a comprehensive package of benefits, including group
medical, dental, vision, life, and disability insurance, as summarized in the
enclosed Employee Benefits Summary Description. Further details will be provided
in your new hire orientation. The Company may change compensation and benefits
from time to time in our discretion.


As a ViewSonic employee, you will be expected to abide by our rules and
policies, and to acknowledge in writing that you have read and will comply with
our Employee Handbook. As a condition of employment, you must sign and comply
with an Employee Confidentiality and Invention Assignment Agreement which
prohibits unauthorized use or disclosure of our proprietary information.


In your work for ViewSonic, you will be required not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by ViewSonic.
 
Page 2 of 4

--------------------------------------------------------------------------------



You agree that you will not bring onto ViewSonic’s premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality. You represent further that you have
disclosed to ViewSonic any contract you have signed that may restrict your
activities on behalf of ViewSonic.


You may terminate your employment with ViewSonic at any time and for any reason
whatsoever simply by notifying ViewSonic. Likewise, the Company may terminate
your employment or change the terms and conditions of your employment at any
time, with or without cause or prior warning. This agreement for employment at
will supersedes all other agreements and understandings concerning termination
of employment, and can be modified only in a formal written agreement signed by
you and by an authorized ViewSonic officer.


This letter, together with your Employee Confidentiality and Invention
Assignment Agreement, forms the complete and exclusive statement of your
employment agreement with ViewSonic. The employment terms in this letter
supersede any other agreements or promises made to you by anyone, whether oral
or written. Changes in your employment terms, other than those changes expressly
reserved to the Company’s discretion in this letter, require a written
modification signed by a ViewSonic officer and approval by the Compensation
Committee.


This offer is contingent upon the following: You must first pass a
pre-employment background check. If successful, you will then be required to
pass a drug test to be performed by our designated Clinic (Quest Diagnostics). A
Chain of Custody will be mailed to you via UPS. We have taken the liberty to
look on line for the nearest Quest Diagnostics location to your office and to
your home:

Page 3 of 4

--------------------------------------------------------------------------------





 
·
Performance Health Medical Group, Inc.

   
27062 La Paz Road, Aliso Viejo, CA 92656

   
(949) 362-8877 phone

   
Hours: M-F 8:30 - 12:30 / 2:30 - 5:30




 
·
EMS Long Beach (TPA)

   
3939 Atlantic Blvd., Suite 214, Long Beach, CA 90807

   
(562) 988-8414 phone

   
Hours: M-F 9:00 - 4:00



Within three days after commencing employment, you must present acceptable proof
of your identity and authorization to work in the United States, and complete a
Form I-9.


This offer will expire two (2) business days from the date of presentation of
this letter. If you accept this offer of employment, based upon the above
mentioned conditions, please sign the last page of this letter and the Employee
Confidentiality and Invention Assignment Agreement and return it to Tim
Ashcroft, V.P., Corporate Human Resources, via fax.


We look forward to you joining the ViewSonic Team! If you have any questions or
concerns, please contact me at (909) 444-8800.




Sincerely,


/s/ Timothy Ashcroft


Timothy Ashcroft
Vice President, Corporate Human Resources




I accept employment with the Company according to the above terms.
 


/s/ Theodore R. Sanders
 
June 03, 2007
 
Theodore R. Sanders
 
Date
     
 
 







Cc:
Employee File

 
 
Page 4 of 4

--------------------------------------------------------------------------------